DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: “label” in line 12 should be “labels”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “label” in line 11 should be “labels”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsusaka (US Pub. No. 2010/0087955) in view of Einav (US Pub. No. 2006/0293617).

As per Claim 1, Tsusaka discloses a robot system (1) (Fig. 2; ¶157), comprising:
at least one memory (as per “memory (not shown)” in ¶231); and
at least one processor (2) (Fig. 1; ¶154) configured to:
obtain a state variable (as per 25) representing a state of a first robot (5) when a first human (4) and the first robot work (5) cooperatively (Figs. 1-2; ¶154-159, 165),
obtain an output (as per line from 22 to 23) from a calculation system (22) having the state variable (as per 25) as input information (as per line to 22 from 25 via 73/21/64) (Fig. 2; ¶159-165), and
control (via 27), based on the output (as per line from 22 to 23) from the calculation system (22), an action (as per 27 informed by 22/23/24/26) of the first robot (5) when the first human (4) and the first robot (5) work cooperatively (Figs. 1-3, 7; ¶154-166),
wherein the calculation system (22) has been updated (via previous cycles of the system), based on a reward (as per impedance parameter in S28 in Fig. 13) for at least one of (i) a level of burden (as per level 1 through 5 Fig. 19A-B) in on at least one human (4) or [(ii) a working efficiency when the at least one human and at least one robot work cooperatively], to set the action (as per 27 informed by 22/23/24/26) of the first robot (4) that leads to at least one of (a) a smaller level of burden (as per impedance parameter set in S28 responsive to degree of danger calculated in S27) on the first human (4) or [(b) a higher working efficiency when the first human and the first robot work cooperatively] (Figs. 1-3, 7, 13, 19A-B; ¶154-166, 187-188, 192, 203-212),
wherein the at least one human (4) includes at least one of the first human (4) or [a second, different human] (Figs. 1-3, 9; ¶154-166, 181-186), and
wherein the at least one robot (5) includes at least one of the first robot (5) or [a second, different robot] (Figs. 1-3; ¶154-166).
Tsusaka does not expressly disclose wherein the calculation system is a neural network.
Einav discloses a control system (100) for governing interactions between a robot arm (102, 108) and a user (506) (Figs. 1, 5; ¶362-364, 596-604).  Parameters describing a user’s ability are stored in a database (210) in order to estimate the user’s motivation (Fig. 2; ¶456-459, 442).  In one embodiment, a neural network is used to quantify the user’s motivation (¶442).  In an alternative embodiment, motivation is quantified by measuring performance of the user (¶517-518).  In this way, difficulty is scaled in view of the user’s motivation (¶425, 445, 461, 485).  Like Tsusaka, Einav is concerned with robot control systems.
Therefore, from these teachings of Tsusaka and Einav, one of ordinary skill in the art before the effective filing date would have found it obvious to implement embodiments featuring a neural network as per Einav within the system of Tsusaka since doing so would be, according to Einav, a matter of design choice.

As per Claim 2, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the state variable (as per 25) includes information from at least one of a rotation angle detector (44) (Fig. 2; ¶161), [a camera, a motion sensor, a pressure sensor, a torque sensor for a motor, or a contact sensor].

As per Claim 3, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the state variable (as per 25) includes information in relation to at least one of [a position], an orientation (as per “joint angle information” in ¶161), [a velocity, or an acceleration of] the first robot (5) (Fig. 2; ¶161).

As per Claim 4, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the level of burden (as per level 1 through 5 Fig. 19A-B) on the at least one human (4) includes at least one of [an unexpected contact to the at least one human], an unexpected pressing (as per “hardly any force is exerted by the hand” in ¶187) to the at least one human (4) (Fig. 19A; ¶187), or [a level of burden on a surrounding object].

As per Claim 5, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the reward (as per impedance parameter in S28 in Fig. 13) is set based on information in relation to at least one of [a magnitude of a load sensed by the at least one robot, a direction of the load sensed by the at least one robot, a magnitude of a load sensed by the at least one human, a direction of the load sensed by the at least one human, a magnitude of a load sensed by a surrounding object, a direction of the load sensed by the surrounding object, a movement time of the at least one robot, information from a camera,] or information (as per S21) from a sensor (44) (Figs. 2, 13; ¶161, 203-211).

As per Claim 6, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the calculation system (22) is located on a cloud server (Fig. 2; ¶159, 165, 173, 187-191, 196).
Tsusaka does not expressly disclose the calculation system is a neural network.
See rejection of Claim 1 for discussion of teachings of Einav.
Therefore, from these teachings of Tsusaka and Einav, one of ordinary skill in the art before the effective filing date would have found it obvious to implement embodiments featuring a neural network as per Einav within the system of Tsusaka since doing so would be, according to Einav, a matter of design choice.

As per Claim 7, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the at least one processor (2) is configured to control, based on an identification (as per “ID information” in ¶181) of the first human (4), the action of the first robot (5) (Figs. 2, 9; ¶165, 181).

As per Claim 8, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses wherein the at least one processor (2) is configured to control, based on the output from the calculation system (22), an action of a hand (30) of the first robot (5) (Figs. 1-2; ¶154-165).
Tsusaka does not expressly disclose the calculation system is a neural network.
See rejection of Claim 1 for discussion of teachings of Einav.
Therefore, from these teachings of Tsusaka and Einav, one of ordinary skill in the art before the effective filing date would have found it obvious to implement embodiments featuring a neural network as per Einav within the system of Tsusaka since doing so would be, according to Einav, a matter of design choice.

As per Claim 9, the combination of Tsusaka and Einav teaches or suggests all limitations of Claim 1.  Tsusaka further discloses the first robot (5) (Figs. 1-2; ¶154-165).

As per Claim 19, Tsusaka discloses a robot controlling method (as per operation of system of Fig. 2), comprising:
obtaining a state variable (as per 25) representing a state of a first robot (5) when a first human (4) and the first robot (5) work cooperatively (Figs. 1-2; ¶154-159, 165);
obtaining an output (as per line from 22 to 23) from a calculation system (22) having the state variable (as per 25) as input information (as per line to 22 from 25 via 73/21/64) (Fig. 2; ¶159-165); and 
controlling (via 27), based on the output (as per line from 22 to 23) from the calculation system (22), an action (as per 27 informed by 22/23/24/26) of the first robot (5) when the first human (4) and the first robot (5) work cooperatively (Figs. 1-3, 7; ¶154-166),
wherein the calculation system (22) has been updated (via previous cycles of the system), based on a reward (as per impedance parameter in S28 in Fig. 13) for at least one of (i) a level of burden (as per level 1 through 5 Fig. 19A-B) on at least one human (4) or [(ii) a working efficiency when the at least one human and at least one robot work cooperatively,] to set the action (as per 27 informed by 22/23/24/26) of the first robot (5) that leads to at least one of (a) a smaller level of burden (as per impedance parameter set in S28 responsive to degree of danger calculated in S27) on the first human (4) or [(b) a higher working efficiency when the first human and the first robot work cooperatively] (Figs. 1-3, 7, 13, 19A-B; ¶154-166, 187-188, 192, 203-212),
wherein the at least one human (4) includes at least one of the first human (4) or [a second, different human] (Figs. 1-3, 9; ¶154-166, 181-186), and
wherein the at least one robot (5) includes at least one of the first robot (5) or [a second, different robot] (Figs. 1-3; ¶154-166).
Tsusaka does not expressly disclose wherein the calculation system is a neural network.
Einav discloses a control system (100) for governing interactions between a robot arm (102, 108) and a user (506) (Figs. 1, 5; ¶362-364, 596-604).  Parameters describing a user’s ability are stored in a database (210) in order to estimate the user’s motivation (Fig. 2; ¶456-459, 442).  In one embodiment, a neural network is used to quantify the user’s motivation (¶442).  In an alternative embodiment, motivation is quantified by measuring performance of the user (¶517-518).  In this way, difficulty is scaled in view of the user’s motivation (¶425, 445, 461, 485).  Like Tsusaka, Einav is concerned with robot control systems.
Therefore, from these teachings of Tsusaka and Einav, one of ordinary skill in the art before the effective filing date would have found it obvious to implement embodiments featuring a neural network as per Einav within the system of Tsusaka since doing so would be, according to Einav, a matter of design choice.

Claims 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsusaka (US Pub. No. 2010/0087955) in view of Meireles (“A Comprehensive Review for Industrial Applicability of Artificial Neural Networks”; IEEE Transactions on Industrial Electronics; Vol. 50, No. 3; 2003; pages 585-601).

As per Claim 10, Tsusaka discloses a robot system (Fig. 2; ¶157), comprising:
at least one memory (as per “memory (not shown)” in ¶231); and
at least one processor (2) (Fig. 1; ¶154) configured to:
obtain a state variable (as per 25) representing a state of a robot (5) when a human (4) and the robot (5) work cooperatively (Figs. 1-2; ¶154-159, 165), 
obtain an output (as per line from 22 to 23) from a calculation system (22) having the state variable (as per 25) as input information (as per line to 22 from 25 via 73/21/64) (Fig. 2; ¶159-165), and
control (via 27), based on the output (as per line from 22 to 23) from the calculation system (22), an action (as per 27 informed by 22/23/24/26) of the robot (5) when the human (4) and the robot (4) work cooperatively (Figs. 1-3, 7; ¶154-166),
wherein the calculation system (22) has been updated (via previous cycles of the system), to set the action (as per 27 informed by 22/23/24/26) of the robot (5) that leads to at least one of (a) a smaller level of burden (as per level 1 through 5 Fig. 19A-B) on the human (4) (Figs. 1-3, 7, 13, 19A-B; ¶154-166, 187-188, 192, 203-212) or [(b) a higher working efficiency when the human and the robot work cooperatively].
Tsusaka does not expressly disclose:
wherein the calculation system is a neural network; and
wherein the neural network is updated based on supervised learning using training data with label.
According to Meireles, an artificial neural network (ANN) operates to learn and approximate relationships between input and output (I. Introduction on page 585).  ANN types may be classified by their learning method (training) because one ANN type may employ supervised training while another type may referred to as unsupervised (I. Introduction on page 585).  In supervised learning, the correct results (target values, desired outputs) are known and given to the ANN during training so that the ANN can adjust its weights in order to match outputs to the target values (Fig. 13; V. Training Methods on page 593-594).  In one embodiment for supervised learning, training is commanded by signals indicating if the produced output is bad or good (Fig. 14 on page 595; V. Training Methods on page 593-594).  According to Miereles, neural networks are unsurpassed at identifying patterns (F. Practical Considerations on page 597), may be employed to control robots (C. Process Control on page 598), and may also be applied in image recognition (D. Pattern Recognition on page 598).  Like Tsusaka, Meireles is concerned with robot control systems.
Therefore, from these teachings of Tsusaka and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Tsusaka since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 11, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses wherein the state variable (as per 25) includes information from at least one of a rotation angle detector (44) (Fig. 2; ¶161), [a camera, a motion sensor, a pressure sensor, a torque sensor for a motor, or a contact sensor].

As per Claim 12, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses wherein the state variable (as per 25) includes information in relation to at least one of [a position], an orientation (as per “joint angle information” in ¶161), [a velocity, or an acceleration] of the robot (5) (Fig. 2; ¶161).

As per Claim 13, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses wherein the level of burden (as per level 1 through 5 Fig. 19A-B) on the human (4) includes at least one of [an unexpected contact to the human], an unexpected pressing (as per “hardly any force is exerted by the hand” in ¶187) to the human (4) (Fig. 19A; ¶187), [or a level of burden on a surrounding object].

As per Claim 14, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka does not expressly disclose wherein the training data includes data obtained from the robot.
See rejection of Claim 10 for discussion of teachings of Meireles.
Therefore, from these teachings of Tsusaka and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Tsusaka since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 15, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses wherein the calculation system (22) is located on a cloud server (Fig. 2; ¶159, 165, 173, 187-191, 196).
Tsusaka does not expressly disclose wherein the calculation system is a neural network.
See rejection of Claim 10 for discussion of teachings of Meireles.
Therefore, from these teachings of Tsusaka and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Tsusaka since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 16, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses wherein the at least one processor (2) is configured to control, based on an identification (as per “ID information” in ¶181) of the human (4), the action of the robot (5) (Figs. 2, 9; ¶165, 181).

As per Claim 17, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses wherein the at least one processor (2) is configured to control, based on the output from the calculation system (22), an action of a hand (30) of the robot (5) (Figs. 1-2; ¶154-165).
Tsusaka does not expressly disclose the calculation system is a neural network.
See rejection of Claim 10 for discussion of teachings of Meireles.
Therefore, from these teachings of Tsusaka and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Tsusaka since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.

As per Claim 18, the combination of Tsusaka and Meireles teaches or suggests all limitations of Claim 10.  Tsusaka further discloses the robot (5) (Figs. 1-2; ¶154-165).

As per Claim 20, Tsusaka discloses a robot controlling method (as per operation of system of Fig. 2), comprising:
obtaining a state variable (as per 25) representing a state of a robot (5) when a human (4) and the robot (5) work cooperatively (Figs. 1-2; ¶154-159, 165);
obtaining an output (as per line from 22 to 23) from a calculation system (22) having the state variable (as per 25) as input information (as per line to 22 from 25 via 73/21/64) (Fig. 2; ¶159-165); and 
controlling (via 27), based on the output (as per line from 22 to 23) from the calculation system (22), an action (as per 27 informed by 22/23/24/26) of the robot (5) when the human (4) and the robot (5) work cooperatively (Figs. 1-3, 7; ¶154-166),
wherein the calculation system (22) has been updated (via previous cycles of the system), to set the action (as per 27 informed by 22/23/24/26) of the robot (5) that leads to at least one of (a) a smaller level of burden (as per level 1 through 5 Fig. 19A-B) on the human (4) (Figs. 1-3, 7, 13, 19A-B; ¶154-166, 187-188, 192, 203-212) or [(b) a higher working efficiency when the human and the robot work cooperatively].
Tsusaka does not expressly disclose wherein the calculation system is a neural network; and
wherein the neural network is updated based on supervised learning using training data with label.
According to Meireles, an artificial neural network (ANN) operates to learn and approximate relationships between input and output (I. Introduction on page 585).  ANN types may be classified by their learning method (training) because one ANN type may employ supervised training while another type may referred to as unsupervised (I. Introduction on page 585).  In supervised learning, the correct results (target values, desired outputs) are known and given to the ANN during training so that the ANN can adjust its weights in order to match outputs to the target values (Fig. 13; V. Training Methods on page 593-594).  In one embodiment for supervised learning, training is commanded by signals indicating if the produced output is bad or good (Fig. 14 on page 595; V. Training Methods on page 593-594).  According to Miereles, neural networks are unsurpassed at identifying patterns (F. Practical Considerations on page 597), may be employed to control robots (C. Process Control on page 598), and may also be applied in image recognition (D. Pattern Recognition on page 598).  Like Tsusaka, Meireles is concerned with robot control systems.
Therefore, from these teachings of Tsusaka and Meireles, one of ordinary skill in the art at before the effective filing date would have found it obvious to apply the teachings of Meireles to the system of Tsusaka since doing so would enhance the system in that, according to Meireles, neural networks are unsurpassed at identifying patterns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nanayakkara (“Skillful Adaptation of a 7-DOF- Manipulator to Avoid Moving Obstacles in a Teleoperated Force Control Task”; 2001 IEEE International Symposium on Industrial Electronics Proceedings; pages 1982-1987); Dai (“Intelligent power assistance manipulator usable for diseaster [sic]”; SIC-ICASE International Joint Conference 2006; pages 522-527); Tsusaka (US Pub. No. 2010/0114371); and Tsusaka (US Pub. No. 2011/0015785) discloses robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664